Citation Nr: 0208488	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  01-08 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than August 5, 1998, 
for the grant of a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to July 
1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted a total rating for compensation 
based upon individual unemployability, effective August 5, 
1998.

In May 2002, the veteran testified at a personal hearing 
before the undersigned Board Member.  The transcript of the 
hearing has been associated with the claims file.

The issue of whether there was clear and unmistakable error 
in a February 1991 rating decision, which denied service 
connection for a seizure disorder, is addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The August 1998, rating decision, which established 
service connection for seizure disorder, effective August 5, 
1998, is final.

2.  An effective date earlier than August 5, 1998, for the 
award of a total rating for compensation based upon 
individual unemployability is legally precluded.  



CONCLUSION OF LAW

An effective date earlier than August 5, 1998, for the award 
of a total rating for compensation based upon individual 
unemployability, is not warranted.  38 U.S.C.A. §§ 5103A, 
5107, 5110, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000); 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001).  66 
Fed. Reg. 45,620 (Aug. 29, 2001).  The intended effect of the 
new regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the August 2001 statement of the case 
explained why an effective date earlier than August 5, 1998, 
could not be granted.  The RO also provided the veteran with 
the pertinent regulations that applied to his claim for an 
earlier effective date and advised him of the evidence 
obtained and considered.  These determinations were mailed to 
the veteran's last known address and to his representative, 
the Disabled American Veterans, and were not returned by the 
United States Postal Service as undeliverable.  Thus, the 
veteran and his representative are presumed to have received 
these notifications.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

As to assisting the veteran with obtaining relevant records, 
the Board notes that the veteran has submitted evidence to 
show that he was granted Social Security Administration 
disability benefits in 1997.  Under the new law, it states 
that the Secretary of VA is not required to provide 
assistance to a claimant in obtaining evidence to 
substantiate the claim "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2).  The Board finds that it is not 
required to obtain the Social Security Administration 
records, as even if the records showed that disability 
benefits were granted as of 1995, an effective date earlier 
than August 5, 1998, for the award of a total rating for 
compensation based upon individual unemployability would not 
be available in this case, and, in fact, is legally 
precluded.  This will be explained further below. 

Additionally, the Board notes it finds that VA was not 
obligated to provide the veteran with a VA examination or a 
medical opinion in relation to the claim.  This is a claim 
for an effective date earlier than August 5, 1998, for a 
total rating for compensation based upon individual 
unemployability.  Obtaining a medical examination or a 
medical opinion in the year 2002 would not establish an 
earlier effective date. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).


II.  Decision

In August 1998, the RO granted service connection for a 
seizure disorder and assigned a 20 percent evaluation, 
effective August 5, 1998.  The veteran initially appealed the 
effective date assigned, but subsequently withdrew the claim 
by statement dated March 15, 1999.  Thus, the August 1998 
rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2001).

In January 2000, the veteran submitted a VA Form 21-8940, 
Veteran's Application For Increased Compensation Based On 
Unemployability, asserting that he was unable to work as a 
result of the seizure disorder.  He claimed that he last 
worked in 1994.

In February 2000, the RO granted both a 60 percent evaluation 
for the seizure disorder and a total rating for compensation 
based upon individual unemployability, both effective August 
5, 1998.  The veteran has appealed the effective date of the 
total rating for compensation based upon individual 
unemployability, stating that he became too disabled to work 
due to his seizure disorder as of 1995.  (The veteran also 
appealed the effective date assigned to the 60 percent 
evaluation, which was adjudicated by the Board in a June 2001 
decision.  That decision is final.  See 38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2001).)

In a claim for an increased evaluation (which includes a 
total rating for compensation based upon individual 
unemployability), the effective date will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the date of 
receipt of the claim controls.  38 C.F.R. § 3.400(o)(2).

A total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2001).  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Board notes that prior to the grant of service connection 
for a seizure disorder, as of August 5, 1998, the veteran was 
not service connected for any disability.  Thus, a total 
rating for compensation based upon individual unemployability 
was neither warranted or even available to the veteran prior 
to August 5, 1998.  38 C.F.R. §§ 3.340, 3.341, 4.16 (total 
disability rating may be assigned when the individual is 
unable to secure or follow a substantially gainful occupation 
as the result of service-connected disability).

Here, the RO's award of a total rating for compensation based 
upon individual unemployability was predicated solely on the 
service-connected seizure disorder.  Again, the RO granted a 
60 percent evaluation for the seizure disorder in the 
February 2000 decision, effective August 5, 1998.  Thus, as 
of August 5, 1998, the veteran met the requirements for 
consideration of a total rating for compensation based upon 
individual unemployability.  The assignment of an effective 
date of August 5, 1998, for the award of a total rating for 
compensation based upon individual unemployability is 
consistent with both the facts and the governing legal 
authority.  An effective date earlier than August 5, 1998, 
for the grant of a total rating for compensation based upon 
individual unemployability is legally precluded, as the 
veteran had no service-connected disability prior to that 
date and would not be entitled to consideration of a total 
rating for compensation based upon individual 
unemployability.

The veteran has asserted in statements and in testimony 
before the undersigned Board Member that he was unable to 
work as of September 1995 due to the seizure disorder.  The 
undersigned Board Member notes that at the May 2002 hearing, 
the veteran's testimony was both relevant and credible.  
However, even accepting the veteran's testimony as true, he 
was not service connected for the seizure disorder prior to 
August 5, 1998.  As stated above, a total rating for 
compensation based upon individual unemployability was not 
available to the appellant prior to that date.  An effective 
date earlier than August 5, 1998, for a total rating for 
compensation based upon individual unemployability is legally 
precluded.  There is no statute or regulation that would 
allow for an earlier effective date in this case.

It is for the above reasons that the Board finds that 
obtaining the Social Security Administration disability 
records would not assist the veteran in obtaining an earlier 
effective date.  Again, even if the Social Security 
Administration disability records showed that he could not 
work as of 1995, an effective date earlier than August 5, 
1998, cannot be awarded based upon the facts in this case.

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than August 5, 1998, for the award 
of a total disability rating based on individual  
unemployability is denied.


REMAND

In a June 2001 decision, the Board referred the issue of 
whether there was clear and unmistakable error in a February 
1991 rating decision, which denied service connection for a 
seizure disorder to the RO for appropriate action.  The 
record reflects that the RO adjudicated this claim in an 
April 1, 2002, rating decision.  On April 8, 2002, the 
veteran submitted a notice of disagreement as to the April 
2002 rating decision.  Thus, this claim must be remanded for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should furnish the veteran a 
statement of the case as to the claim for 
whether there was clear and unmistakable 
error in a February 1991 rating decision, 
which denied service connection for a 
seizure disorder.  The statement of the 
case should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  See 38 C.F.R. § 20.302(b) 
(2001).  Thereafter, if an appeal has 
been perfected, it should be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

